DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
A request for continued examination, in the “Request for Continued Examination (RCE) – 2/1/2021”, under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2021 has been entered.
Response to Arguments
Applicant’s arguments, see pages 9-13 of Remarks, filed 2/1/2021, with respect to amended claim 1 (and therefore dependent claims 2-9, 27, 29, 30, and 31), and amended claim 17 (and therefore dependent claims 18-21, and 32-34), and 22 (and therefore dependent 23), and  amended claim 24 (and therefore dependents claims 25) have been fully considered and are persuasive.  
Claims 10-16 are being canceled by applicant. 

Reasons for Allowance
Claims 1-9, 17-25, 27, and 29-34 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding amended independent claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a quantum device: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the features of quantum device in their entirety (the individual limitations may be found just not in combination with proper motivation), specifically, the features, inter alia,  “…a microwave quantum circuit on a dielectric substrate; and a printed circuit board comprising a via that comprises a first transmission line, wherein a wirebond between the first transmission line of the printed circuit board and a second transmission line of the microwave quantum circuit operatively couples the microwave quantum circuit to the printed circuit board, and wherein the via comprises a diameter configured to produce a first defined characteristic impedance of the first transmission line that matches a second defined characteristic impedance of the second transmission line of the microwave quantum circuit” as recited in Claim 1 and variation of those features in recited in claims 17, 22, and 24.
	Claims 2-9, 27, 29, 30, and 31 are allowed as those inherit the allowable subject matter from claim 1.
	Claims 18-21, and 32-34 are allowed as those inherit the allowable subject matter from claim 17.
Claims 23 are allowed as those inherit the allowable subject matter from claim 22.
Claims 25 are allowed as those inherit the allowable subject matter from claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Su (US 20020118528 A1; hereinafter Su) discloses a semiconductor device but it does not disclose  “having a microwave quantum circuit on a dielectric substrate and transmission lines” and Das (US 2018/0102470) discloses a quantum device but it does not disclose  “printed circuit board comprising a via” and “wherein the via comprises a diameter configured to produce a first defined characteristic impedance of the first transmission line that matches a second defined characteristic impedance of the second transmission line of the microwave quantum circuit” as recited in claim 1.
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Thomas can be reached on 5712721864664.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAJAR KOLAHDOUZAN/Examiner, Art Unit 2898                                                                                                                                                                                                        
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        April 16, 2021